In an action to recover damages for personal injuries (1st cause of action), and for medical expenses and loss of services (2nd cause of action), the appeal is from a judgment entered on a jury’s verdict of $20,000 on the first cause of action and $5,000 on the second cause of action. The respondent Mary Lanning was injured when she fell from a defective curbstone. Judgment reversed, and a new trial granted, with costs to appellant to abide the event, unless within 10 days after the entry of the order hereon respondents stipulate to reduce the amounts of the verdict to $12,000 and $2,500 respectively, in which event, the judgment as so reduced is affirmed, without costs. The evidence permits a finding of injury to the soft tissues between two of the cervical vertebrae, which cleared up, recurred, and cleared again. In our opinion, the verdict is excessive. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.